DETAILED ACTION
	This Action addresses the communication received on 31 Jan 2022:  Claims 1 and 20 have been amended; Claim 15 is listed as “Currently Amended,” but the Office finds no change from the previous Action; Claims 5-6, 11-12, and 19 are cancelled; and pending Claims 1-4, 7-10, 13-18, and 20-21 are rejected as detailed below.

Response to Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The Office rejects Claims 1, 20, and any corresponding dependent claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for Claim 1, the highlighted claim language below is not supported in the Specification: "wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a finite delay in automatically performing the action that is defined in the action message.”  The entire Specification contains only a single supporting sentence for this limitation (P9, ¶36, last sentence), a delay in automatically performing the action.”  The “finite” element was added in and attempt to overcome the cited art, but it is not present in the disclosure or the original claims. Thus, that added element is considered new matter.)
Claim 20 contains the same added “finite” element as Claim 1 and is rejected on the same basis accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-4, 7-10, 13, and 20 under 35 U.S.C. 103 as unpatentable over Chua et al. (WIPO Pub No. WO 2007/123492A1) and Patel (U.S. Pat No. 8,900,054) in view of Khanse (Anand Khanse; "Specify Engaged Restart Transition and Notification Schedule for Updates"; The Windows Club website [full url in ref.]; as captured by The Wayback Machine Internet Archive (archive.org) on 27 Sep 2019):
As for Claim 1, Chua teaches a processor circuit; and a memory coupled to the processor circuit, wherein the memory comprises computer program instructions that, when executed by the processor circuit, cause the server to perform operations comprising (P1: "The [including PCs comprising processors coupled to memory] from malicious software such as rootkits, spyware, viruses with minimal disruption to the user."): receiving installed version data corresponding to a plurality of software applications that are installed [on a computer] (P4: "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); periodically transmitting a plurality of messages to the [computer], each of the plurality of messages comprising a request for corresponding installed version data instances (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum [i.e., transmitted requested corresponding installed version data instances] with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server."  Further, (P4) “3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular [i.e. periodic] scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”  That is, the PC is regularly scanned for differing files and for new files, which are added to checksum list.); comparing the installed version data to a compliant version data file that is external to the [computer]; identifying, based on the comparing, a first software application of the plurality of software applications that is non-compliant; and responsive to identifying the first software application as non-compliant, automatically performing a remedial operation that corresponds to the first software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") periodically receiving installed version data instances corresponding to the plurality of software applications that are installed on the [computer]; and comparing each of the installed version data instances to the compliant version data file that is external to the [machine] to identify that the first software application that is non-compliant (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file]."  Further, (P4) ““2) The registry and checksums will be sent to network server 3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular scanning of the PC 5) If a change has been detected, the user can either accept the change or revert back to the original data which was stored on the server.”)  Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
Chua et al. and Patel do not explicitly teach the remaining claim elements.
But Khanse teaches wherein automatically performing the remedial operation comprises generating an action message that comprises information corresponding to the first software application and defines an action that will be automatically performed and transmitting the action message to a recipient, and wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a finite delay in automatically performing the action that is defined in the action message(P1/6: “Engaged restart transition means that Windows 10 will not be forced to reboot [to immediately install update], but it will request users to restart, pick a time or snooze manually. So when an update shows up, it prompts the users, and the end-user can choose what to do next. For general consumers, they can delay it for a longer period, but in Enterprise, the IT admin can set up how long the user can delay. In this post, we will show you how to configure the Specify Engaged restart transition and notification schedule for updates setting.”  See also the figure showing alert message to user to immediately install the scheduled software update or to snooze [finite delay] the installation.)
Chua, Patel, and Khanse because the ability to delay an automatic update to a more convenient time provides greater flexibility and promotes user satisfaction.
As for Claim 2, which depends on Claim 1, Chua teaches wherein the installed version data of the first software application comprises a first checksum value, wherein the compliant version data file comprises a second checksum value that was previously stored in the compliant version data file and that corresponds the first software application; wherein identifying the first software application as non-compliant comprises determining that the first checksum value is different than the second checksum value (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected [i.e., the first checksum value is different than the second checksum value], the user is alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].")
As for Claim 3, which depends on Claim 1, Chua teaches wherein the installed version data of the first software application comprises a first version identifier; wherein the compliant version data file comprises a second version identifier that was previously stored in the compliant version data file and that corresponds to the first software application; and wherein identifying the first software application as non-compliant comprises determining that the first software application is not a current version based on the first version identifier being different from the second version identifier (P9: “Thus, when a scan is performed as specified in the [version] mismatch and download the required version to the users system.”)
As for Claim 4, which depends on Claim 1, Patel teaches further comprising, before receiving the installed version data, transmitting a message to the EGM, the message comprising a request for the installed version data (Col 7, L34: “Server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information.”)
As for Claim 7, which depends on Claim 1, Chua teaches wherein automatically performing the remedial operation comprises generating an alert message that comprises information corresponding to the first software application and transmitting the alert message to a recipient (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].")
As for Claim 8, which depends on Claim 7, Patel teaches wherein automatically performing the remedial operation further comprises receiving, from the recipient, a scheduling message that comprises data that identifies a scheduled time for the first software application to be updated to be compliant (Col 8, L51: “The Download and Config Software utilized together with the apparatuses as shown in the figures, may be used to enable a casino Slot Operations staff to schedule and change a game(s) on the 
As for Claim 9, which depends on Claim 1, Chua teaches wherein automatically performing the remedial operation comprises transmitting an updated software application to the [computer] to replace the first software application with the updated software application that is a compliant software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, when a scan is performed as specified in the preceding claims, the software will detect the mismatch and download the required version to the users system."  That is, the method can update a non-compliant file with either the original file or an updated version, the checksum of which is stored in the external library.) Chua and Khanse do not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Khanse, and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
As for Claim 10, which depends on Claim 9, Chua teaches updating the compliant version data file to comprise data corresponding to updated software application (P9: "A 
As for Claim 13, which depends on Claim 1, Chua teaches wherein receiving installed version data corresponding to the plurality of software applications comprises reading a first computer readable storage device that includes the installed version data, and wherein automatically performing the remedial operation comprises providing a second computer readable storage device that comprises an updated software application that is a compliant software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is alerted and allowed to retrieve the original file from the secondary storage media.")
As for Claim 20, Chua teaches a processor circuit; and a memory coupled to the processor circuit, wherein the memory comprises computer program instructions that, when executed by the processor circuit, cause the dependency/compliance server to perform operations comprising (P1: "The present invention relates to methods to safeguard computer systems [including PCs comprising processors coupled to memory] : receiving installed version data corresponding to a plurality of software applications that are installed on [a computer] (P4: "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); comparing the installed version data to a compliant version data file that is external to the [computer]; identifying, based on the comparing, a first software application of the plurality of software applications that is non-compliant; responsive to identifying the first software application as non-compliant, automatically generating an alert message and causing the alert message to be transmitted to an operator of the [computer] (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") 
Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-
Chua et al. and Patel do not explicitly teach the remaining claim elements.
But Khanse teaches generating an action message that comprises information corresponding to the first software application and defines an action that will be automatically performed and transmitting the action message to a recipient, wherein the action message further comprises an opt out input that, responsive to actuation by the recipient, causes a finite delay in automatically performing the action (P1/6: “Engaged restart transition means that Windows 10 will not be forced to reboot [to immediately install update], but it will request users to restart, pick a time or snooze manually. So when an update shows up, it prompts the users, and the end-user can choose what to do next. For general consumers, they can delay it for a longer period, but in Enterprise, the IT admin can set up how long the user can delay. In this post, we will show you how to configure the Specify Engaged restart transition and notification schedule for updates setting.”  See also the figure showing alert message to user to immediately install the scheduled software update or to snooze [finite delay] the installation.)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Patel, and Khanse because the ability to delay an automatic update to a more convenient time provides greater flexibility and promotes user satisfaction.

+-_+_+_+
The Office rejects Claims 14-18 and 21 under 35 U.S.C. 103 as unpatentable over Chua, Patel, and Khanse in view of Murray (U.S. Pat No. 7,984,436):
As for Claim 14, which depends on Claim 1, Chua, Patel, and Khanse don’t explicitly teach all the claim limitations.
But Murray teaches wherein the compliant version data file comprises a software application compatibility matrix that identifies compatibility corresponding to versions of the plurality of software applications, and wherein the compatibility corresponding to the plurality of software applications comprises dependency data among different ones of the plurality of software applications (Col 2, L37: “The version management module traverses the DCM [dependency and compatibility matrix] to determine whether any logical grouping included in a new product is incompatible with any logical grouping included in the installed products. The version management module provides compatibility results to the PCM, which in turn, passes the results to the installation module. The installation module performs an action in response to the determination.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Patel, and Khanse with Murray because ensuring compatibility before updating prevents needless errors.
As for Claim 15, Chua teaches transmitting, to [a computer], a message that comprises a request for installed version data corresponding to a plurality of software applications that are installed on the [computer]; receiving the installed version data that comprises installed checksum values corresponding to the plurality of software applications (P1: "The present [including PCs comprising processors coupled to memory] from malicious software such as rootkits, spyware, viruses with minimal disruption to the user." Further, (P4) "The user will do an initial scan of the system to gather the checksums of all the files in the Windows folder [i.e., all the installed applications] and files identified in the location above."); comparing the installed checksum values to corresponding checksum values in a compliant version data file that is external to the [computer]; based on the comparing, identifying a first software application of the plurality of software applications that is non-compliant; and responsive to identifying the first software application as non-compliant, automatically performing a remedial operation that corresponds to the first software application (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on [an external] secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file].") and that comprises transmitting an updated software application to the [computer] to replace the first software application with the updated software application that is a compliant software application and updating the compliant version data file to comprise data corresponding to updated software application (P9: "A method for updating patches or reverting to an earlier version of a file by changing the value of the checksum of the respective file on the server to the value of the version required. Thus, when a scan is performed as specified in the preceding claims, the 
Chua does not explicitly teach that the computer is part of an EGM.
But Patel teaches installing and verifying software on an electronic gaming machine (EGM) (“Software packages added to the software library may be verified from the package data using an MD5 or SHA-1 or some other verification tool. The verification string may be added to a package header and used to re-verify the package after it is downloaded to the EGM 213.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua et al. and Patel because an EGM is simply a special-purpose computer, one that is publicly-exposed and presents a high-value potential target for hackers.
Chua, Patel, and Khanse do not explicitly teach the remaining claim limitations.
But Murray teaches wherein the compliant version data file comprises a software application compatibility matrix that identifies compatibility corresponding to versions of the plurality of software applications, and wherein the compatibility corresponding to the plurality of software applications comprises dependency data among different ones of the plurality of software applications (Col 2, L37: “The version management module traverses the DCM [dependency and compatibility matrix] to determine whether any logical grouping included in a new product is incompatible with any logical grouping included in the installed products. The version management module provides compatibility results to the PCM, which in turn, passes 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Chua, Patel, and Khanse with Murray because using a dependency/compatibility matrix allows for effective management of complex software systems.
Claims 16 and 18 recite substantially the same subject matter as Claims 2 and 8, respectively, and stand rejected on the same basis accordingly.
As for Claim 17, which depends on Claim 15, Chua teaches wherein receiving the installed version data comprises periodically receiving installed version data instances corresponding to the plurality of software applications that are installed on the EGM, and wherein the comparing comprises comparing each of the installed version data instances to the compliant version data file that is external to the EGM to identify the first software application that is non-compliant (P1: "This method involves the verification of the integrity of executable files, drivers, plug-in etc, by comparing their checksum with a library of known good checksums of the respective files stored on secondary storage media such as a mobile phone, CD-Rom or server. If a mismatch is detected, the user is [automatically] alerted and allowed to retrieve the original file from the secondary storage media [to replace the bad file]."  Further, (P4) ““2) The registry and checksums will be sent to network server 3) If the checksum doesn't exist, the files will be uploaded into the server with the corresponding checksum 4) The user will perform regular scanning of the PC 5) If a change has been detected, the user can 
Claim 21 recites substantially the same subject matter as Claim 14 and stands rejected on the same basis accordingly.


Response to Arguments
Applicant's arguments filed 31 Jan 2022 that relate to newly amended claims are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.  The Office has fully considered Applicant's other arguments relating to previously presented claims and finds them unpersuasive.
Applicant Argument:
 Applicant argues (Remarks, P13 of 14) the following concerning the Claim 15 rejection:
Applicant respectfully submits that the portion of Chua appears to state that the version is changed by changing the value of the checksum. This is in contrast with replacing the first software application with the updated software application and then updating the compliant version data file to comprise data corresponding to updated software application. In fact, Applicant respectfully submits that merely changing the checksum values would teach away from the above-cited operations in the claim. As such, independent Claim 15 is patentable over the cited art, the allowance if which is respectfully requested.
Applicant respectfully submits that the art of record does not disclose or suggest "transmitting an updated software application to the EGM to replace the first software application with the updated software application that is a compliant software application and updating the compliant version data file to comprise data corresponding to updated software application," as recited in amended Claim 15. Applicant notes that tracking and verifying as described in Patel do not disclose the claim recitations, which are significantly specific and different from the description in Patel.

Examiner Response:  
The Office finds this argument particularly unpersuasive.  The claims, as written, require no exact order of operations and the prior art, far from “teaching away” from the limitations, clearly shows updating both the checksum list with the correct checksum and computer with the correct version of the software. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entry A*] relates to updating firmware on an EGM.
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The 




/C.T./
Examiner, Art Unit 2191
8 February 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191